

115 S150 IS: Preventing Crimes Against Veterans Act of 2017
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 150IN THE SENATE OF THE UNITED STATESJanuary 17, 2017Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide an additional tool to prevent certain frauds
			 against veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Crimes Against Veterans Act of 2017. 2.Additional tool to prevent certain frauds against veterans (a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following:
				
					1041.Fraud regarding veterans’ benefits
 (a)Whoever knowingly engages in any scheme or artifice to defraud an individual of veterans’ benefits, or in connection with obtaining veteran’s benefits for that individual, shall be fined under this title, imprisoned for not more than 5 years, or both.
 (b)In this section— (1)the term veteran has the meaning given that term in section 101 of title 38; and
 (2)the term veterans’ benefits means any benefit provided under Federal law for a veteran or a dependent or survivor of a veteran..
 (b)Clerical amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by adding at the end the following new item:
				1041. Fraud regarding veterans’ benefits..